Citation Nr: 1756851	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  14-13 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, to include as due to exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from March 1970 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A Board videoconference hearing was held May 2017 before the undersigned Veterans Law Judge (VLJ).


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides in service.  

2.  The preponderance of the evidence reflects that the Veteran does not have diabetes mellitus due to his active duty service.   


CONCLUSION OF LAW

The criteria are not met to establish service connection for diabetes mellitus type II.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Applicable Law and Regulations
 
Service connection is available for current disability resulting from disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  Service connection also may be granted for disease diagnosed after discharge where incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 253 (1999). 

Certain chronic diseases may be presumed to have been directly incurred in active service without need for competent evidence proving a causal relationship to service, if manifested to a 10 percent level generally within one-year of service discharge.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If there was a chronic disease in service, reappearance at any later date is service-connected, unless clearly due to an intercurrent cause.  If not chronic, there must be continuity of symptomatology to link in-service disability to post-service condition. See 38 C.F.R. § 3.303(b).  But see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (continuity of symptomatology principle limited to where involving those diseases already listed as "chronic" under 38 C.F.R. § 3.309(a)).

Moreover, the Veteran asserts that he was exposed to herbicide agents in service and should therefore be granted service connection for diabetes mellitus on a presumptive basis.  

Under VA law, a veteran who served in the Republic of Vietnam during the Vietnam War is presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

Qualifying service in the Republic of Vietnam must have involved service on the landmass of Vietnam or, at least, on the inland waterways  (frequently called "brown water" service), but does not include service on a deep-water naval vessel in the waters offshore of Vietnam ("blue water" service).  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); VAOPGCPREC 27-97.

If exposure to herbicide agents is presumed to have occurred, the question turns to whether the specific disease is due to said exposure.  Presumptive service connection is available for specific diseases associated with exposure to herbicide agents, designated under 38 C.F.R. § 3.309(e).  The list includes diabetes mellitus, type II. 

The regulations on presumptive service connection nonetheless do not preclude a claimant from establishing service connection with proof of direct causation, this meaning competent medical or other evidence that his exposure to herbicide agents led to the development of the claimed disability.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

There have been additional developments on qualifying service upon which to have presumed herbicide exposure.  The decision Gray v. McDonald, 27 Vet. App. 313 (2015) by the U.S. Court of Appeals for Veterans Claims (Court) held that VA should provide a clearer distinction between offshore and inland waterways within the Republic of Vietnam.  The Court therein found that VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), designating Da Nang Harbor as an offshore, rather than an inland waterway was inconsistent with the purpose of the regulation and did not reflect the VA's fair and considered judgment.  In particular, the Court could not discern any reason as to why, in VA's determination, certain bodies of water such as Quy Nhon Bay and Ganh Rai Bay, were brown water, but Vung Tau Harbor, Da Nang Harbor, and Cam Ranh Bay, were blue water.  The Court stated that VA's old policy of where to draw the line between inland waterways and offshore waters was arbitrary and, thus, not entitled to deference because some harbors and bays were considered to be offshore waters (e.g., Da Nang Harbor) while others were considered inland waterways (e.g., Ganh Rai Bay).  The Gray Court did not state that Da Nang Harbor was part of the inland waterways, merely that the line VA drew was flawed. 

Subsequent to the Court's decision in Gray, VA updated its policy to state that service aboard a ship that anchored in a deep-water costal harbor, such as Da Nang, Vung Tau, Qui Nhon, Ganh Rai Bay, or Cam Ranh Bay, along the Republic of Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore, and is not sufficient to establish presumptive exposure to herbicides, unless the evidence of record confirms the Veteran went ashore during anchorage. VA Adjudication Manual M21-1 IV.ii.2.C.3.m (eff. Nov. 21, 2016).  All harbors and bays are considered offshore, while all rivers and deltas are considered inland. Da Nang Harbor, along with Nha Trang Harbor, Qui Nhon Bay Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, and Ganh Rai Bay, are specifically considered offshore waters of the Republic of Vietnam.  VA Adjudication Manual M21-1 IV.ii.1.H.2.c.

While the VA Adjudication Manual is generally not binding on the Board, it is instructive on the definition of inland waterways and offshore waters for the purposes of entitlement to presumptive service connection.  See 38 C.F.R. § 19.5; VA Adjudication Manual M21-1, IV.ii.1.H.2.

There are several VA Adjudication Manual provisions that have direct application, and which are cited below separately, for purposes of indicating and explaining the outcome of this case.

For general purposes, the determination whether service connection is warranted is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Merits of the Claim

The Board finds that the criteria for recovery are not met.  The theory of recovery stated is that the Veteran had exposure to herbicide agents during his active military service.  The claim for service connection for diabetes mellitus is therefore based on presumptive service connection, as due to herbicide exposure.  See 38 C.F.R. § 3.309(e) (2017).  

According to a VA examination report, as well as private medical provider records, the Veteran was first diagnosed with diabetes mellitus in 2013.   

The Veteran's stated grounds for alleged Agent Orange exposure, throughout, has been that while stationed on the U.S.S. Enterprise (CVAN 65) an aircraft carrier aboard the flight deck he was in close proximity to military aircraft returning from the Republic of Vietnam that were covered in herbicide agent residue, and some of these aircraft had returned from spraying missions.   

Records indicate that the Veteran served aboard the U.S.S. Enterprise from September 1970 to November 1973.  

A military personnel records search indicated that the U.S.S. Enterprise was in the official waters of the Republic of Vietnam from July 14, 1971 to September 4, 1971; on September 12, 1971; from September 25, 1971 to September 26, 1971; January 19, 1972 to January 24, 1972; October 2, 1972 to October 23, 1972; November 1, 1972 to December 11, 1972; December 18, 1972 to January 13, 1973; January 24, 1973 to February 23, 1973; March 1, 1973 to March 2, 1973; March 11, 1973 to March 28, 1973.  Further indicated, the record provided no conclusive proof of in-country service.  

In his January 2014 Notice of Disagreement (NOD), the Veteran indicated that he was aboard the U.S.S. Enterprise during the Vietnam War.  The Veteran indicated that this vessel "recovered fixed wing and rotary wing aircraft, equipment, and personnel which were assets located 'on the ground' in Vietnam.  Residual transfer of dioxins had been established."

At his May 2017 Board hearing, the Veteran testified that while stationed aboard the U.S.S. Enterprise he made two trips to Vietnam.  They were 10 to 12 month cruises or deployments.  His duties aboard ship consisted of having worked the flight deck.  This involved having driven the tractors around to move around airplanes.  They tied airplanes down.  He was on the crash crew most of the first cruise.  He also worked with the rescue firefighters.  The Veteran testified, he was pretty much involved in anything on the flight deck that it took to move airplanes, from day-to-day activities.  

According to the Veteran, the source of herbicide exposure was the process of having recovered approximately 30 to 35 airplanes seven times a day.  These were lengthy cycles of daily flight operations.  When the planes were coming back in to fuel and land aboard the ship, there would be a brownish and "nasty looking" dust covering the aircraft.  According to the Veteran, this dust came from herbicides accumulated flying missions over Vietnam.  He stated that it was even announced over loudspeakers that the planes had driven through "clouds of herbicides" and dust from bombing missions on land brought that material.   Periodically, once or twice a week a C2 aircraft would arrive from land, from Da Nang and bring the mail.   He also recalled there often showing up the large double proper helicopters from Da Nang that would participate in the transport of pallets of goods.  The Veteran maintained that the main issue consisted of, as previously mentioned, the planes returning from Vietnam with the residue on them.  

This is the basis of stated exposure to herbicide agents.  Strictly speaking, it is not directly covered under the legal provisions for the presumption of such exposure.  The Veteran did not set forth physically upon the landmass of Vietnam or its inland waters.  He indicates the alleged exposure was vicariously from aircraft that had returned from Vietnam.  The actual ship aboard which the Veteran was stationed as he states, and records confirm, was present in the waters offshore Vietnam.  That is deemed "blue water" service.  The stated exposure is not exclusively based on that fact alone of "blue water" service.  

The VA Adjudication Manual contains provisions which address this particular circumstance.

As indicated, the presumption of exposure to Agent Orange under 38 C.F.R. § 3.307(a)(6)(iii) requires evidence establishing duty or visitation within the Republic of Vietnam.  Service on offshore waters did not establish a presumption of exposure to Agent Orange.  See VA Adjudication Manual, M21-1, IV.ii.1.H.2.A (August 22, 2017).  

A review of the pertinent records of Vietnam Era Navy Ships does not indicate for the ship on board which the Veteran was stationed, that it traveled on inland waterways, docked to a pier or the shore of Vietnam, or sent a crew ashore.  

Under the M21-1, IV.ii.1.H.2.m there is a memorandum for purposes of Mandatory Claims Folder Documentation for Veterans Claiming Herbicide Exposure Aboard a Ship in Offshore Waters.  This memorandum was articulated by the U.S. Army and Joint Services Records Research Center (JSRRC).  According to the JSRRC memorandum:  

SUBJECT:  Joint Services Records Research Center Statement on Research Findings Regarding Navy and Coast Guard Ships During the Vietnam Era

1. In the course of its research efforts, the JSRRC has reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.

2. To date, the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the U.S. to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC cannot document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used 
in Vietnam.

3. Therefore, the JSRRC can provide no evidence to support a veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.  

Paragraph 2 above, summarizes essentially the factual situation of this case.  Unfortunately, therefore, the Board cannot find that the Veteran was exposed to herbicide agents in service based on the service he had in the waters offshore Vietnam, and under circumstances as described.  He is not competent to identify an herbicide agent as specified in VA regulations, as he does not have the requisite chemical knowledge.  In this case, he has professed no specialized ability to detect herbicide agents in the environment, and his assertions of exposure are essentially speculative.  See e.g., Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (in contrast to situations involving alleged medical symptoms or injury, a non-combat claimant's lay assertion that an event occurred in service must be weighed against other evidence of record, including lack of documentary evidence of the incident).  

There is no other stated theory of direct service connection in this case, and including consideration of the fact that diabetes mellitus is shown to have manifested several decades post-service.  

Accordingly, the preponderance of the evidence is unfavorable, and VA's benefit-of-the-doubt doctrine does not apply.  The claim must be denied.  


ORDER

The claim for service connection for diabetes mellitus type II is denied.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


